DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is in single sentence claim format, more than 150 words and a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “a material suitable for impact extrusion”, and the claim also recites “preferably cold impact extrusion” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner notes that in further interpreting the claims, it is assumed that the recitation of “preferably cold impact extrusion” is optional.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0037472 to Hibi in view of German Patent Publication DE2021210 to Imb.
The examiner notes that all citations to Imb herein refer to the English translation thereof supplied by applicant.
Hibi teaches a modular system for a pump structure for the axial integration of an electric drive assembly and a pump assembly including:
a shaft-bearing-assembly including a pump shaft (26) and a shaft bearing (27) with at least two rolling bearing sets, the shaft bearing (27) supporting the pump shaft  (26) between a motor rotor (31) of the electric drive assembly and a pump rotor (22) of the pump assembly at a pump housing (11) of the pump assembly (Fig. 1; paragraphs [0023], [0027] and [0028]); wherein
the pump assembly jointly comprises a collar portion (25) at the pump housing (11) which accommodates the shaft bearing (27) in a through-hole of the pump housing (11) and protrudes to an accommodation side for an electric drive unit (4) (Fig. 1; paragraphs [0027] and [0028]); and

Hibi is silent as to the interchangeability of the motor and pump with other motors and pumps.  Imb teaches a modular system for a pump structure for the axial integration of an electric drive assembly and a pump assembly comprising:
a selection of electric drive assemblies (4) with different drive capacities; a selection of pump assemblies (1, 2) with different volumetric capacities and/or different configurations; and the selection of pump assemblies (1, 2) differs with respect to the pump rotor (2) and/or a pump chamber (inside 1); the selection of drive assemblies (4) differs with respect to a stator, and wherein for each combination of the selection of electric drive assemblies (4) and the selection of pump assemblies (1, 2), at least one radial dimension of the pump shaft (7), the shaft bearing (8), the collar portion (16) and/or the motor rotor are the same (Fig. 1; page 2, second full paragraph- page 3 third full paragraph);
wherein for each combination out of the selection of electric drive assemblies (4) and the selection of the pump assemblies (1, 2), a collar portion (16) with the same outer diameter is provided on the side of the pump housing (1) and a motor rotor with the same inner diameter is provided; wherein for each combination out of the selection of electric drive assemblies (4) and the selection of the pump assemblies (1, 2), on the side of the pump housing (1), a collar portion (16) with the same inner diameter and a pump shaft (7) with the same outer diameter are provided; and wherein for each 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Hibi with the interchangeability of pumps and motors taught by Imb in order to provide a system for adapting pumps and motors to changing operating conditions, while minimizing costs (page 2, second paragraph).
Furthermore, Imb teaches that the sizing of the components of the pump and motor are variables that effect the resulting interchangeability, and cost thereof, for adapting pumps and motors to changing operating conditions and are therefore result effective variables.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a universal size for the collar portion, rotor cup inner diameter and the motor chamber inner circumference, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0037472 to Hibi in view of German Patent Publication DE2021210 to Imb and U. S. Patent Publication 6,520,745 to Yamamoto.

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Hibi with the pin-fin heat sink taught by Yamamoto in order to prevent the control electronics from overheating.
. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0037472 to Hibi in view of German Patent Publication DE2021210 to Imb and U. S. Patent 5,055,000 to Akhter.
Hibi and Imb teach all the limitations of claim 4, as detailed above, but is silent as to the materials of the pump housing and the motor cover.  However, Akhter teaches the use of a material suitable for impact extrusion for at least one part of the pump housing that includes a through-hole and a collar portion, and/or a motor cover (col. 4 lines 17-24).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the system of Hibi with the material suitable for impact extrusion taught by Akhter, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmermann and Yorulmazoglu teach the interchangeability of pumps and motors, but don’t teach a pump with the claimed structure.  Sakata also teaches a pump with the claimed structure, but does not teach the claimed interchangeability of pumps and motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746